Citation Nr: 0828115	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-35 339	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, including as due to otitis media and/or mastoiditis.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In January 2007, to support his claim, the veteran testified 
at a video conference hearing before the undersigned Veterans 
Law Judge of the Board.

In February 2008, the Board remanded this case to the RO - 
via the Appeals Management Center (AMC), for a medical nexus 
opinion to resolve the issues as to whether the veteran has 
hearing loss in his left ear due to in-service versus post-
service noise exposure and whether he had hearing loss prior 
to beginning his military service (including as a result of 
his pre-existing otitis media and/or chronic mastoiditis).  
If determined that he did, an opinion also was needed to 
ascertain whether his pre-existing hearing loss was 
aggravated by his military service beyond the natural 
progression of the disease.  As well, the remand was to 
obtain a medical nexus opinion concerning the etiology of his 
tinnitus insofar as whether it, too, is attributable to his 
military service.




FINDINGS OF FACT

1.  The veteran does not currently have sufficiently severe 
hearing loss in his right ear to be considered an actual 
disability by VA standards, irrespective of whether the 
hearing in this ear got worse during his military service or 
alternatively began while he was on active duty.

2.  The most probative medical and other evidence indicates 
the veteran clearly and unmistakably had hearing loss in his 
left ear prior to beginning his military service, and that 
the pre-existing hearing loss in this ear clearly and 
unmistakably was not chronically (meaning permanently), as 
opposed to only temporarily, worsened by his military 
service.

3.  The most probative medical and other evidence also 
indicates the veteran's tinnitus is not attributable to his 
military service, including to any noise exposure he may have 
experienced while in service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2.  The veteran's tinnitus was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in October 2005 and March 2008 (1) informed 
the veteran of the information and evidence not of record 
that was necessary to substantiate his claims; (2) informed 
him of the information and evidence that VA would obtain and 
assist him in obtaining; and (3) informed him of the 
information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent 
the VCAA notice letter in March 2008, on remand, discussing 
the downstream disability rating and effective date elements 
of the claims and then went back and readjudicated the claims 
in the May 2008 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, as mentioned, VA furnished the 
veteran compensation examinations to determine the etiology 
and severity of his bilateral hearing loss and tinnitus.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA should 
obtain a medical examination and opinion when necessary to 
decide a claim).  Accordingly, the Board finds that no 
further assistance is needed to meet the requirements of the 
VCAA or Court.



II.  Whether the Veteran is Entitled to Service Connection 
for Bilateral Hearing Loss and Tinnitus

The veteran claims that he has bilateral hearing loss and 
tinnitus from excessive noise exposure during his military 
service.  In the alternative, he contends that his military 
service aggravated his pre-existing bilateral hearing loss.  
During his video conference hearing in January 2007 and at 
his March 2008 VA examination, he argued that his military 
occupational specialty (MOS) of combat engineer exposed him 
to a significant amount of noise from explosives, heavy 
equipment operations and construction.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Organic diseases of the nervous system, including 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).



A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on a thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition clearly and unmistakably was not 
aggravated in service.  Vanerson v. West, 12 Vet. App. 254, 
258 (1999); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
The Court noted that "the word 'unmistakable' means that an 
item cannot be misinterpreted and misunderstood, i.e. it is 
undeniable."  Vanerson v. West, 12 Vet. App. 254 (1999) 
(quoting Webster's New World Dictionary 1461 (3rd Coll. Ed. 
1988)).

Concerning pre-service disabilities noted in service, there 
are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (...) with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestations 
of lesions or chronic disease from date of enlistment or so 
close thereto that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  38 C.F.R. § 3.303(c).



A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  It is VA's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Here, an audiological evaluation performed during the 
veteran's December 1970 military enlistment examination 
revealed, in the left ear, a 25-decibel loss at the 500 and 
1,000 Hz frequencies, a 10-decibel loss at the 2,000 Hz 
level, and a 
35-decibel loss at the 4,000 Hz level.  Testing in the right 
ear revealed a 5-decibel loss at each of those frequencies.

Those findings indicate the veteran had hearing loss in his 
left ear when he entered the military, as the threshold for 
normal hearing is from zero to 20 decibels, while higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  As mentioned, he had a 
25-decibel loss in this ear at the 500 and 1,000 Hz 
frequencies, and an even greater 35-decibel loss at the 4,000 
Hz level.

The veteran's service medical records also indicate he had a 
history of ear problems prior to service.  Although not 
mentioned during his enlistment examination, he later 
reported a history of frequent ear infections with tubes 
inserted as a child.  He also was treated during service for 
otitis media with the insertion of a 
pressure-equalization tube.  In May 1972 he reported 
experiencing progressive left ear hearing loss for the past 
year following the insertion of that tube.  An audiological 
evaluation performed at that time revealed some hearing loss 
when compared to the audiological evaluation performed during 
his entrance examination.  Testing in the left ear revealed a 
35-decibel loss at the 500 Hz level, a 25-decibel loss at the 
1,000 Hz level, a 10-decibel loss at the 2,000 Hz level, and 
a 20-decibel loss at the 4,000 Hz level.  Testing in the 
right ear revealed a 35-decibel loss at the 500 Hz level, a 
15-decibel loss at the 1,000 Hz level, and a 20-decibel loss 
at the 2,000 and 4,000 Hz levels.  The diagnosis was mild, 
conductive hearing loss.

Another audiological evaluation performed in June 1972 showed 
declining hearing in both ears.  Testing in the left ear 
revealed a 35-decibel loss at the 500 and 2,000 Hz levels, a 
40-decibel loss at the 1,000 Hz level, and a 45-decibel loss 
at the 4,000 Hz level.  Testing in the right ear revealed a 
30-decibel loss at the 500 and 2,000 Hz levels and a 40-
decibel loss at the 1,000 and 4,000 Hz levels.



However, yet another audiological evaluation performed at the 
time of the veteran's military separation examination 
(undated) revealed, in the left ear, a 35-decibel loss at the 
500 Hz level, a 30-decibel loss at the 1,000 Hz level, a 25-
decibel loss at the 2,000 Hz level, and a 15-decibel loss at 
the 4,000 Hz level.  Testing in the right ear revealed a 25-
decibel loss at the 500 Hz level, a 15-decibel loss at the 
1,000 and 4,000 Hz levels, and a 5-decibel loss at the 2,000 
Hz level.  The separation examination report also includes 
the examiner's comment of left ear hearing loss "EPTS" 
[existed prior to service].

The results of the hearing evaluation the veteran had in 
December 1970 in anticipation of entering the military show 
he had definite (clear and unmistakable) hearing loss in his 
left ear, although hearing within normal limits in his right 
ear.  And although his records while in service show a slight 
- albeit very noticeable, worsening of his hearing loss in 
both ears while in the military, the worsening of his left 
ear hearing loss was only temporary (as opposed to chronic, 
i.e., permanent) because by the time of his discharge the 
hearing in this ear was no worse than it was when he entered 
the military.  Moreover, although he had somewhat greater 
hearing loss in his right ear at the time of his military 
discharge examination, than he did during his enlistment 
hearing evaluation when entering the military, it was only at 
one isolated frequency - namely, 500 Hz, that he had what is 
considered hearing loss (i.e., greater than a 20-decibel 
loss).  The hearing in this ear at all of the other measured 
frequencies, 1,000, 2,000 and 4,000 Hz, was still within 
normal limits, even though greater than when measured at 
these frequencies during his enlistment examination.  See 
again Hensley v. Brown, 5 Vet. App. 155 (1993) (citing 
Current Medical Diagnosis & Treatment, Stephen A. Schroeder, 
et. al. eds., at 110-11 (1988)).



The veteran had VA audiological evaluations in November and 
December 2005.  During the latter evaluation, testing in the 
left ear revealed a 30-decibel loss at the 500 Hz level, a 
25-decibel loss at the 1,000 Hz level, a 15-decibel loss at 
the 2,000 Hz level, a 50-decibel loss at the 3,000 Hz level, 
and a 60-decibel loss at the 4,000 Hz level.  Testing in the 
right ear still did not show a hearing loss disability 
according to VA standards, i.e., sufficient hearing loss in 
the right ear to meet the threshold minimum requirements of 
38 C.F.R. § 3.385.  According to § 3.385, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  The diagnosis was "[m]ild 
conductive hearing loss at 250 Hz and 500 Hz, with recovery 
to within normal limits at 1000 Hz and 2000 Hz, then sloping 
to a moderate to moderately-severe mixed hearing loss, but 
essentially conductive, from 3000 Hz through 8000 Hz."

The examiner indicated that he had reviewed the entire claims 
file.  Based on his review, the examiner provided the 
following opinion:

[I]t is less likely as not that this 
veteran's hearing loss is related to military 
service.  First of all, in the right ear the 
hearing loss is completely conductive in 
nature for the ratable frequencies.  Although 
the veteran had otitis media while he was in 
the service with the insertion of a tube, 
there is documentation that the onset of this 
condition was before the veteran entered the 
service.  Basically, the same argument 
applies for the left ear, except that at 3000 
Hz there is a mild conductive component, 
specifically a 30 dB component, at 3000 Hz, 
but that is the only frequency at which there 
is sensorineural involvement.



Given the fact that no worsening was noted at 
the time of separation from the service 
compared with the time of entry, and 
considering that the veteran had significant 
post-service noise exposure, this 
sensorineural component also would be less 
likely as not related to military service.  
Given the post-service noise exposure as well 
as the veteran's report that the tinnitus had 
only occurred within the past two to three 
years, it would be less likely as not that 
this tinnitus is related to military service 
as well.

In a September 2005 report, J.W., M.D., indicated that, due 
to the conductive component of the veteran's hearing loss, 
he performed a CT scan of the veteran's ears which showed 
evidence of chronic mastoiditis.  Dr. J.W. then commented 
that he suspected that some of the veteran's childhood ear 
infections had caused some of his hearing loss, but that 
the most significant portion of his hearing loss is related 
to the high frequency, which is consistent with his history 
of noise exposure.  Dr. J.W. then added, "You [referring to 
the veteran] have described military duty and your hearing 
loss most likely is associated with this problem.  
Additionally, you indicated to me you have episodic 
tinnitus, which is very consistent with this type of 
hearing loss."

In light of these contradictory findings when comparing Dr. 
J.W.'s opinion versus the VA compensation examiner's, the 
Board remanded this case in February 2008 to try and 
reconcile these opinions.  On remand, VA furnished another 
compensation examination in March 2008 to determine:  1) 
whether any of the veteran's hearing loss pre-existed his 
military service as a result of his childhood ear 
infections (otitis media/mastoiditis); and if so, (2) 
whether the pre-existing condition permanently increased in 
severity during his service; and if so, (3) whether the 
worsening was the natural progression of the disorder or, 
instead, represented a chronic exacerbation due to service.



Prior to the examination, the examiner reviewed the 
veteran's claims file including the relevant records 
concerning his hearing problems during service.  When 
examined, the veteran reported that his hearing had become 
worse over the past two years.  More specifically, he 
complained of being unable to hear cars, having to turn the 
volume way up on the television and needing visual cues to 
understand what people are saying.  He also reported 
periodic tinnitus in both ears, which he said had started 
approximately four or five years ago.

In addition, the veteran reported that he had a few ear 
infections as a child and had tubes inserted once.  He 
noted that he had tubes inserted once when he was in the 
service.  He stated this has not occurred since then.  He 
did not report any 
pre-service noise exposure.  During service, he claimed 
noise exposure from being in the motor pool with five-ton 
dump trucks and scoop loaders as well as from working with 
explosives.  He noted he was exposed to generator noise at 
night.  At no time during service, however, did he wear any 
ear protection.  Based on the history he provided and his 
service medical records, the VA examiner concluded the ear 
infections and concomitant left ear hearing loss pre-
existed service.

Post-service, the veteran had noise exposure from working 
in a sheet metal shop for approximately 18 years, but he 
noted that his employer mandated ear protection.  He did 
not report any recreational noise exposure.

The audiometric testing revealed pure tone thresholds, in 
decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
35
LEFT
25
30
30
45
35

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  Hence, testing in the right ear still 
did not show a hearing loss disability according to VA 
standards, i.e., sufficient hearing loss in the right ear to 
meet the threshold minimum requirements of § 3.385.  Testing 
in the left ear, however, did show evidence of a hearing loss 
disability under 38 C.F.R. § 3.385.

The examiner diagnosed right ear hearing sensitivity within 
normal limits from 250 Hz through 3000 Hz, with there being a 
mild conductive hearing loss present at 4000 Hz.  With 
respect to the left ear, the examiner found mild conductive 
hearing loss from 250 Hz through 4000 Hz, with the exception 
of a moderate conductive hearing loss present at 3000 Hz.  
The examiner also diagnosed periodic tinnitus in both ears.

Concerning etiology, the examiner opined that the hearing 
loss in the veteran's left ear is exclusively conductive for 
the ratable frequencies.  His bone conduction thresholds were 
within normal limits for all ratable frequencies.  Bone 
conduction measures are a reflection of altered cochlear 
mechanics as a result of noise exposure.  Since his hearing 
loss is essentially conductive in the left ear with no 
alteration in bone conduction thresholds, the examiner 
concluded the left ear hearing loss is not related to noise 
exposure.  The examiner explained that abnormal bone 
conduction thresholds would provide evidence that the 
veteran's left ear hearing loss was due to noise exposure.

In terms of the conductive component in the left ear, the 
examiner took note of the letter from Dr. J.W. indicating the 
veteran's childhood ear infections may have caused some of 
his hearing loss and noted a September 2005 CT scan showing 
evidence of chronic mastoiditis.  The examiner also noted the 
veteran's May 1972 service medical record showing evidence of 
otitis media with reference to insertion of a pressure 
equalization tube, as well as a temporary worsening of 
hearing during service.  However, the examiner concluded 
there were no events in the veteran's service medical records 
that would demonstrate his hearing had become worse due to 
middle ear infections, other than a natural progression of 
the 
pre-existing condition.  Indeed, said the VA examiner, the 
veteran's undated separation examination indicates his 
hearing was essentially unchanged in both ears from the time 
of his enlistment.  In fact, his left ear hearing had 
improved by 20dB at 4000 Hz, which the VA examiner explained 
is consistent with fluctuating middle ear conditions.  

Moreover, said the VA examiner, the threshold in the left ear 
at 4000 Hz was approximately 25dB better than the previous 
examination in December 2005.  The examiner explained that 
this reflects an ongoing fluctuating conductive hearing loss 
that is approximately 35 years after separation from service, 
in turn meaning this continued fluctuation and worsening is 
unrelated to the veteran's military service.

The examiner resultantly concluded that the veteran's hearing 
loss did not permanently increase in severity during his 
military service and that any worsening that has occurred 
since then is more likely than not a natural progression of 
the preexisting disorder and not due to a chronic 
exacerbation of the condition resulting from events in 
service.  

So, in total, there are two unfavorable opinions from VA 
compensation examiners versus the one favorable opinion of 
the veteran's private physician, J.W.  The determination as 
to whether the requirements for service connection are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 
U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied.  Ortiz v. Principi, 274 F.3d 1361, 1365-
66 (Fed. Cir. 2001).  If, as here, the Board determines the 
preponderance of the evidence is against the claim (for the 
reasons and bases that will be discussed), the Board has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Ortiz, 274 F.3d at 1365.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

Here, there is no disputing the veteran had hearing loss in 
his left ear when he entered the military, since, as 
mentioned, as it was clearly and unmistakably documented 
during his December 1970 military enlistment examination.  
And Dr. J.W.'s statement, although supportive of the 
veteran's claim, does not explain away or otherwise account 
for the documented pre-service hearing loss in this ear.  
Moreover, contemporaneous medical findings, such as from 
service medical records, may be given more weight than 
medical opinions coming many years after separation from 
service where, as here, it is shown these opinions were at 
least partly based on an inaccurate - or at the very least, 
incomplete history provided by the veteran.  See Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996); Reonal v. Brown, 5 
Vet. App. 458, 460 (1993).  A diagnosis, and relationship of 
that diagnosis to the veteran's military service, can be no 
better than the history on which it was predicated.  Cf. 
Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 
Vet. App. 177 (1993).  Opinions, as here, at least partly 
based on an inaccurate/incomplete factual premise have no 
probative value.  Cf. Hadsell v. Brown, 4 Vet. App. 208, 209 
(1993).

Although the Board may not ignore the opinions of treating 
physicians, the Board is free to discount the probative value 
of these physician's statements so long as the Board provides 
adequate reasons and bases for doing this.  Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991). Consider also that 
there is no "treating physician rule" requiring the Board to 
give additional evidentiary weight to the opinion of a 
physician who treats the veteran. See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).

In comparison to the private medical opinion mentioned, the 
December 2005 and March 2008 VA examiner that concluded 
unfavorably reviewed the veteran's claims file and determined 
that his current left ear hearing loss is unrelated to his 
military service and that his service - including any noise 
exposure he may have experienced while on active duty, did 
not chronically, i.e., permanently (as opposed to only 
temporarily) aggravate his pre-existing left ear hearing 
loss.  


Part of this VA examiner's rationale discussed how noise 
would result in abnormal bone conduction thresholds.  
However, this examiner found that the veteran's left ear 
hearing loss was essentially conductive with no alteration in 
bone conduction thresholds - thereby indicating there was no 
evidence that noise exposure caused his left ear hearing 
loss.  Rather, said the VA examiner, the evidence points to a 
childhood history of ear infections that continued with a 
bout of otitis media in service in May 1972, resulting in a 
temporary worsening of the veteran's hearing that resolved 
before his discharge (meaning at least returned to the level 
it was when he entered the military, and perhaps even 
slightly improved).  

In further discussing the rationale of this opinion, the VA 
examiner pointed out that, at the time of discharge, the 
veteran's audio examination showed that his hearing was 
essentially unchanged in both ears from the time of entry.  
In this regard, the left ear at 4000 Hz had a 20dB 
improvement, consistent with fluctuating middle ear 
conditions.  More importantly, the examiner found no evidence 
that the temporary flare-up of the pre-existing ear infection 
(otitis media) and concomitant hearing loss had caused the 
veteran's left ear hearing to chronically worsen beyond the 
natural progression of this condition.  The March 2008 VA 
examiner's opinion, in particular, provides highly probative 
evidence against the veteran's claim, as it was based on a 
personal clinical evaluation and review of the claims file - 
including the conflicting medical opinions from Dr. J.W. and 
the prior VA compensation examiner.  So the March 2008 VA 
examiner's opinion has the proper factual foundation and is 
supported by sound rationale.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).



The results of the most recent March 2008 VA compensation 
examination also reiterate the veteran does not have 
sufficient hearing loss in his right ear to satisfy the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual "disability" by VA standards.  So 
irrespective of whether the hearing loss in this ear got 
worse while he was in the military - either only temporarily 
or on a more permanent basis, or even started during his 
service, he still is not entitled to service connection for 
any hearing loss in this ear because he has not established 
that he has current disability in this ear by meeting the 
requirements of § 3.385.  In the absence of proof of current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992).  See, too, Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation only may be awarded to an applicant who has 
disability on the date of his application, not for past 
disability).

And, lastly, as for the claim for tinnitus, the March 2008 VA 
examiner observed the veteran only reported having 
experienced this condition (ringing in his ears) 
for approximately the past 4-5 years, which, at the very 
earliest, would be about 30 years after his military service 
ended.  The VA examiner therefore concluded that it is less 
likely than not the veteran's tinnitus is related to his 
military service.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lengthy lapse of 
time between the relevant events in service (such as 
noise exposure) and the initial manifestation of relevant 
symptoms after service is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Dr. J.W. did not offer any 
discussion or rationale as to why he believes the veteran's 
tinnitus, in addition to his hearing loss, is related to 
noise exposure coincident with his military service.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claims - in turn meaning 
there is no reasonable doubt to resolve in his favor and that 
his claims must be denied.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


